

AGREEMENT OF PURCHASE AND SALE OF ASSETS
 
AMONG
 
ORGANIC TO GO, INC.
 
ORGANIC TO GO FOOD CORPORATION
 
FPO, INC.


doing business as
 
MEL’S MARKET
 
MEL’S DELIVERY
 
JOELLE’S
 
SOUPS DU JOUR
 
and
 
SIMON’S
 
and
 
LARRY J. HAMLIN
 
May 14, 2008



--------------------------------------------------------------------------------



AGREEMENT OF PURCHASE AND SALE OF ASSETS
 
THIS AGREEMENT OF PURCHASE AND SALE OF ASSETS is made as of May 14, 2008, by and
among FPO, INC., a Washington corporation doing business as “MEL’S MARKET,”
“MEL’S DELIVERY,” “JOELLE’S,” “SOUPS DU JOUR” AND “SIMON’S” (“Company”), LARRY
J. HAMLIN (the “Shareholder”), ORGANIC TO GO, INC., a Delaware corporation
(“Buyer”) and ORGANIC TO GO FOOD CORPORATION, a Delaware corporation (“Parent”).
Company and Shareholder are together referred to in this agreement as “Selling
Parties.” This agreement is made under the following circumstances:


A. Buyer is a wholly owned subsidiary of Parent.
 
B. Buyer desires to purchase from Company and Company desires to sell to Buyer,
on the terms and subject to the conditions set forth in this agreement, certain
business and properties of Company.
 
C. Selling Parties desire that this transaction be consummated on the terms and
subject to the conditions of this agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties contained in this agreement, the parties agree
as follows:
 
ARTICLE 1

 
PURCHASE AND SALE OF ASSETS
 
1.1  SALE AND TRANSFER OF ASSETS
 
Subject to the terms and conditions set forth in this agreement, at the Closing
(as hereinafter defined), Company shall sell, convey, transfer, assign, and
deliver to Buyer, and Buyer shall purchase from Company, all of the assets,
properties, and business of Company of every kind, character, and description,
whether tangible, intangible, personal, or mixed, and wherever located,
including without limitation the assets described on Schedule 1 attached to this
agreement, other than the property and rights specifically excluded in
Schedule 1 attached to this agreement (the “Excluded Assets”). The assets
acquired by Buyer pursuant to this agreement are referred to as the “Acquired
Assets”.
 
1.2  CONSIDERATION FROM BUYER AT CLOSING
 
The total purchase price of the Acquired Assets shall be One Million Seven
Hundred Thousand Dollars ($1,700,000) plus the actual cost to Company of
Company’s inventory on hand as of the close of business on the day immediately
preceding the Closing Date (the “Inventory Cost”), less the actual cost to
Company’s customers of Company’s outstanding gift certificates that are assumed
by Buyer, as described on Schedule 1.3 attached to this agreement (the “Gift
Certificate Amount”). Inventory shall include, without limitation, food,
beverages, paper goods, uniforms and office supplies, provided that the total
Inventory Cost of all items other than food and beverages shall not exceed Five
Hundred Dollars ($500). As payment of such purchase price, Buyer shall deliver
to Company:
 

--------------------------------------------------------------------------------


1.2(a)  Cash at Closing. At the Closing, cash, by bank cashier’s check, or by
wire transfer, in the amount of Two Hundred Fifty Thousand Dollars ($250,000)
plus the Inventory Cost, less the Gift Certificate Amount.
 
1.2(b)  Additional Cash. Cash, by checks or by wire transfers, in the total
amount of Nine Hundred Fifty Thousand Dollars ($950,000) made payable to
Company, in six (6) quarterly installments beginning three (3) months after the
Closing, as provided below. The unpaid amount described in this paragraph shall
bear interest at the Prime Rate, as published in the Wall Street Journal, as
adjusted during the term of the obligation, from the Closing Date until paid.
The first quarterly installment shall equal $225,000 plus accrued interest, the
second, third, fourth and fifth quarterly installment shall equal $158,333 plus
accrued interest and the sixth quarterly installment shall equal 91,668 plus
accrued interest. If at any time or from time to time Buyer shall be entitled to
be paid any amount pursuant to this agreement, Buyer shall be entitled, if it so
elects, to set-off such amount against the amount payable under this paragraph
1.2(b). This right of set-off shall be in addition to and not in substitution of
any other rights to which Buyer shall be entitled. The obligation described in
this paragraph shall be secured pursuant to a Security Agreement in the form of
Schedule 1.2(b) (the “Security Agreement”) and Financing Statement UCC-1.
 
1.2(c)  Parent Common Stock. A stock certificate issued to Company (the “Stock
Certificate”) representing a total number of shares of the Common Stock of
Parent, par value $0.001 per share (the “Parent Shares”), equal to shares having
an aggregate Market Value (as hereinafter defined) of Five Hundred Thousand
Dollars ($500,000) which shall be delivered to Company within ten (10) business
days after the Closing. For purposes of this Agreement, the “Market Value” of
the Parent Shares shall equal the average of the closing prices of the Parent
Shares in the over the counter market (or on any national securities exchange if
shares of Parent’s Common Stock are listed on a national securities exchange)
during the ten (10) consecutive trading days ending three (3) trading days
before the Closing.
 
1.3  ASSUMPTION OF LIABILITIES
 
Buyer shall not assume any contracts, obligations, debts or liabilities under
this agreement, other than those listed on Schedule 1.3 attached to this
agreement (the “Assumed Contracts”). It is expressly understood and agreed that
Buyer shall not be liable for any of the contracts, obligations, debts or
liabilities of Company of any kind and nature, other than those listed on
Schedule 1.3, if any.
 
1.4  ALLOCATION OF PURCHASE PRICE
 
The purchase price of the Acquired Assets shall be allocated as follows:
 
1. 
Furniture, Fixtures and Equipment
$105,000
     
2. 
Inventory
Inventory Cost
     
3. 
Goodwill, Trade Names and Intangible Assets
$1,595,000
     
4. 
Gift Certificates
Gift Certificate Amount
       
Total Purchase Price
$1,700,000 plus Inventory Cost less the Gift Certificate Amount



2

--------------------------------------------------------------------------------


Each of the parties shall report this transaction for federal and state tax
purposes in accordance with this allocation of the purchase price.
 
1.5  TAXES
 
Buyer shall pay all sales and use taxes arising out of the transfer of the
Acquired Assets. Company shall pay its portion, prorated as of the Closing Date,
of state and local real and personal property taxes, and all other taxes of
Company’s business. Buyer shall not be responsible for any business, sales,
occupation, withholding, or similar tax, or any taxes of any kind related to any
period before the Closing Date.
 
ARTICLE 2

 
SELLING PARTIES’ REPRESENTATIONS AND WARRANTIES
 
Selling Parties, jointly and severally, represent and warrant that except as set
forth in the Disclosure Schedule attached to this agreement as Schedule 2:
 
2.1  ORGANIZATION, STANDING AND QUALIFICATION OF COMPANY
 
Company is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Washington and has all necessary powers to own
its properties and to operate its business as now owned and operated by it; and
neither the ownership of its properties nor the nature of its business requires
Company to be qualified in any jurisdiction other than the state of its
organization.
 
2.2  SHARE OWNERSHIP
 
Shareholder owns, beneficially and of record, all of the outstanding shares of
capital stock of Company free and clear of all liens, encumbrances, security
agreements, equities, options, claims, charges, and restrictions. There are no
outstanding subscriptions, options, rights, warrants, convertible securities, or
other agreements or commitments obligating Company to issue or to transfer any
additional shares of its capital stock, or any other interests in Company.
 
2.3  SUBSIDIARIES
 
Company does not own, directly or indirectly, any interest or investment
(whether equity or debt) in any Company, partnership, limited liability company,
business, trust, or other entity.
 
2.4  FINANCIAL STATEMENTS
 
Schedule 2 to this agreement includes the balance sheets of Company as of
December 31, 2005, 2006 and 2007, together with related statements of
operations, stockholder’s equity and cash flows for the periods then ended,
prepared by Company’s independent public accountants (collectively, the
“Financial Statements”). The Financial Statements have been prepared in
accordance with generally accepted accounting principals consistently followed
by Company throughout the periods indicated, and fairly present the financial
position of Company as of the respective dates of the balance sheets included in
the Financial Statements, and the results of its operations for the respective
periods indicated.
 
3

--------------------------------------------------------------------------------


2.5  ABSENCE OF SPECIFIED CHANGES.
 
Since December 31, 2007 there has been no:
 
2.5(a)  Transaction by Company except in the ordinary course of business as
conducted on that date;
 
2.5(b)  Capital expenditure by Company exceeding $25,000;
 
2.5(c)  Material adverse change in the financial condition, liabilities, assets,
business, or prospects of Company taken as a whole;
 
2.5(d)  Destruction, damage to, or loss of any asset of Company (whether or not
covered by insurance) that materially and adversely affects the financial
condition, business, or prospects of Company;
 
2.5(e)  Labor trouble or other event or condition of any character materially
and adversely affecting the financial condition, business, assets, or prospects
of Company;
 
2.5(f)  Change in accounting methods or practices (including, without
limitation, any change in depreciation or amortization policies or rates) by
Company;
 
2.5(g)  Revaluation by Company of any of its assets;
 
2.5(h)  Increase in the salary or other compensation payable or to become
payable by Company to any of its officers, directors, or employees, or the
declaration, payment, or commitment or obligation of any kind for the payment,
by Company, of a bonus or other additional salary or compensation to any such
person;
 
2.5(i)  Sale or transfer of any asset of Company, except in the ordinary course
of business;
 
2.5(j)  Amendment or termination of any contract, agreement, or license to which
Company is a party, except in the ordinary course of business;
 
2.5(k)  Loan by Company to any person or entity, or guaranty by Company of any
loan;
 
2.5(l)  Mortgage, pledge, or other encumbrance of any asset of Company;
 
2.5(m)  Waiver or release of any right or claim of Company except in the
ordinary course of business;
 
4

--------------------------------------------------------------------------------


2.5(n)  Commencement or notice or threat of commencement of any civil litigation
or any governmental proceeding against or investigation of Company or the
affairs of either of them;
 
2.5(o)  Other event or condition of any character that has or might reasonably
have a material and adverse effect on the financial condition, business, assets,
or prospects of Company;
 
2.5(p)  Agreement by Company to do any of the things described in the preceding
clauses (a) through (o).
 
2.6  DEBTS, LIABILITIES AND OBLIGATIONS
 
A true and complete schedule of all debts, liabilities and obligations of
Company is provided in Section 2.6 of Schedule 2. Company has no debts,
liabilities, or obligations of any nature, whether accrued, absolute,
contingent, or otherwise, and whether due or to become due, that are not set
forth in Section 2.6 of Schedule 2.
 
2.7  TAX RETURNS AND AUDITS
 
Within the times and in the manner prescribed by law, Company has filed all
federal, state, and local tax returns required by law and has paid all taxes,
assessments, and penalties due and payable, including without limitation all
sales taxes. There are no present disputes or claims as to taxes of any nature
payable by Company. All tax returns and reports filed by Company are true,
correct and complete. All taxes that Company is or was required to withhold,
deduct or collect have been withheld, deducted and collected and, to the extent
required, have been paid to the proper government agency or other depository.
 
2.8  REAL PROPERTY
 
A complete list of all real property owned by or leased to Company is provided
in Section 2.8 of Schedule 2 to this agreement. The zoning of each property
described in Section 2.8 of Schedule 2 permits the presently existing
improvements and continuation of the business presently being conducted on such
property. All buildings and other improvements located on such real property are
in good condition and repair, ordinary wear and tear excepted.
 
2.9  HAZARDOUS MATERIALS
 
To the best knowledge and belief of Selling Parties, there are no underground
storage tanks located on the real property described in Section 2.8 of
Schedule 2 in which any hazardous material, as defined below, has been or is
begin stored, nor has there been any spill, disposal, discharge or release of
any hazardous material into, upon, from or over that real property or into or
upon ground or surface water on that real property. As used in this paragraph,
“hazardous material” means any hazardous or toxic substance, material or waste
that is regulated by any federal authority or by any state or local governmental
authority where the substance, material or waste is located.
 
2.10  ENVIRONMENTAL
 
Except as disclosed in Section 2.10 of Schedule 2, (i) Company complies in all
respects with all applicable federal, state or local environmental, health and
safety statutes and regulations, (ii) Company is not the subject of any pending
judicial or administrative proceeding alleging the violation of any federal,
state or local environmental, health or safety statute or regulation,
(iii) Company is not the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
hazardous or toxic waste, substance or constituent, or other substance into the
environment, (iv) Company has not filed any notice under any federal or state
law indicating past or present treatment, storage or disposal of hazardous
waste, or reporting a spill or release of a hazardous or toxic waste, substance
or constituent, or other substance into the environment, nor does Company have
or has it had any problems relating to toxic or hazardous wastes, and
(v) Company does not have any contingent liability in connection with any
release of any hazardous or toxic waste, substance or constituent, or other
substance into the environment.
 
5

--------------------------------------------------------------------------------


2.11  INVENTORY
 
The inventories of raw materials, work in progress, and finished goods
(collectively, “Inventories”) shown on Company’s balance sheet as of December
31, 2007, included in the Financial Statements, consist of items that are usable
and salable in the ordinary course of business by Company. The value of the
Inventories has been determined on a first-in, first-out basis consistent with
prior years. Except for sales made in the ordinary course of business since that
date, all the Inventories are the property of Company. No items are subject to
any security interest, except as set forth in Schedule 2.
 
2.12  OTHER TANGIBLE PERSONAL PROPERTY
 
The books and records of Company contain a complete and accurate description,
and specify the location, of all motor vehicles, machinery, equipment,
furniture, fixtures, supplies, tools, and all other tangible personal property
owned by, in the possession of, or used by Company in connection with its
business. The Acquired Assets constitute all tangible personal property
necessary for the conduct by Company of its business as now conducted. No
personal property used by Company in connection with its business is held under
any lease, security agreement, conditional sales contract, or other title
retention or security arrangement, or is other than in the possession and under
the control of Company except as stated in Schedule 2. All such personal
property is in good operating condition and repair, ordinary wear and tear
excepted.
 
2.13  INTELLECTUAL PROPERTY
 
Company has not infringed, and is not now infringing, on any trade name,
trademark, service mark, copyright, patent, trade secret, or other intellectual
property right belonging to any other person, firm, or Company. A schedule of
all intellectual property, including without limitation, trade names,
trademarks, service marks, copyrights, patents and trade secrets and their
registrations, if any, owned by Company or in which it has any rights or
licenses, together with a brief description of each, is provided in Section 2.13
of Schedule 2 (“Company Intellectual Property”). Except as set forth in
Schedule 2, Company is not a party to any license, agreement or arrangement,
whether as licensor, licensee or otherwise, with respect to any intellectual
property necessary for its business as now conducted by it (including without
limitation those listed in Section 2.13 of Schedule 2), and that use does not,
and will not, conflict with, infringe, on or otherwise violate any rights of
others. Company has the right and authority to use Company Intellectual Property
as currently used by it, and that use does not, and will not, conflict with,
infringe on, or violate any intellectual property rights of others. Each trade
secret’s documentation is current, accurate, and sufficient in detail and
content to identify and explain it, and to allow its full and proper use by
Buyer without reliance on the special knowledge or memory of others.
 
6

--------------------------------------------------------------------------------


2.14  TITLE TO ASSETS
 
Company has good and marketable title to all its assets and interests in assets,
whether real, personal, mixed, tangible, or intangible, which constitute all the
assets and interests in assets that are used in the business of Company. All
these assets are free and clear of mortgages, liens, pledges, charges,
encumbrances, equities, claims, easements, rights of way, covenants, conditions,
or restrictions, except for (i) the lien of current taxes not yet due and
payable, and (ii) possible minor matters that, in the aggregate, are not
substantial in amount and do not materially detract from or interfere with the
present or intended use of any of these assets, nor materially impair business
operations. Company is in possession of all premises leased to it from others.
Company does not occupy any real property in violation of any law, regulation,
or decree.
 
2.15  CUSTOMERS AND SALES
 
Correct and current lists of Company’s twenty (20) largest customers together
with summaries of the sales made to each customer during 2006 and during 2007
are included in Section 2.15 of Schedule 2. Except as indicated in Section 2.15
of Schedule 2, no Selling Party has any information, nor is aware of any fact,
indicating that any of these customers intends to cease doing business with
Company or materially alter the amount of the business that such customer is
presently doing with Company.
 
2.16  EMPLOYMENT AGREEMENTS
 
A list of all employment agreements, severance agreements, collective bargaining
agreements, pension, bonus, profit-sharing, stock option, or other agreements
providing for employee remuneration or benefits to which Company is a party or
is bound is included in Section 2.16 of Schedule 2. All of these agreements are
in full force and effect, and neither Company nor any other party is in default
under any of these agreements. There is no pending nor, to Selling Parties’
knowledge, threatened labor dispute, strike, slowdown, employee grievance
process, or work stoppage affecting Company’s business. There is no
organizational activity or other labor dispute against or affecting Company, nor
is any application or petition for an election of or for certification of a
collective bargaining agent pending. Company does not provide or sponsor any
retirement plan or retirement benefits for any of its current or past employees.
 
2.17  INSURANCE POLICIES.
 
A description of all insurance policies held by Company concerning its business
and properties, and the respective principal amounts of each, is provided in
Section 2.17 of Schedule 2. Company has maintained and now maintains (i)
insurance on all its assets and business of a type customarily insured, covering
property damage and loss of income by fire or other casualty, and (ii) adequate
insurance protection against all liabilities, claims, and risks against which it
is customary to insure. Company is not in default with respect to payment of
premiums on any such policy. No claim is pending under any such policy.
 
7

--------------------------------------------------------------------------------


2.18  OTHER CONTRACTS
 
Except for the agreements listed in Section 2.18 of Schedule 2, copies of which
have been furnished or made available to Buyer, Company is not a party to, nor
is its property bound by, any representative or agency agreement, any output or
requirements agreement, any agreement not entered into in the ordinary course of
business, any indenture, mortgage, deed of trust, lease, or any agreement that
is unusual in nature, duration, or amount (including, without limitation, any
agreement requiring the performance by Company of any obligation for a period of
time extending beyond six months from the Closing Date or calling for
consideration of more than $25,000). There is no default or event that with
notice or lapse of time, or both, would constitute a default by any party to any
of these agreements. Company has received no notice that any party to any of
these agreements intends to cancel or terminate any of these agreements or to
exercise or not exercise any options under any of these agreements. No consent
or approval of any other party is required in connection with the assignment to
and assumption by Buyer of the agreements listed in Section 2.18 of Schedule 2.
 
2.19  COMPLIANCE WITH LAWS
 
Company has complied with and is not in violation of applicable federal, state,
and local statutes, laws, and regulations (including, without limitation, any
applicable employment, immigration, building, zoning or other law, ordinance, or
regulation) affecting or relating to its properties, employees, or the operation
of its business. Company has all licenses and permits required to operate its
business, and no governmental or third party approval is required to assign and
transfer such licenses and permits to Buyer pursuant to this agreement.
 
2.20  LITIGATION
 
There is no suit, action, arbitration, or legal, administrative, or other
proceeding, or governmental investigation, pending or threatened, to the best
knowledge of Selling Parties, against or affecting Company or its businesses,
assets, or financial condition, except as set forth in Schedule 2. The
litigation matters set forth in Schedule 2, if decided adversely to Company,
will not result in a material adverse change in the business, assets, or
financial condition of Company. Selling Parties have furnished or made available
to Buyer copies of all relevant court papers and other documents relating to the
matters set forth in Schedule 2. Company is not in default with respect to any
order, writ, injunction, or decree of any federal, state, local, or foreign
court, department, agency, or instrumentality. Except as set forth in
Schedule 2, Company is not presently engaged in any legal action to recover
monies due to it or damages sustained by it.
 
2.21  AGREEMENT WILL NOT CAUSE BREACH OR VIOLATION
 
The consummation of the transactions contemplated by this agreement will not
result in or constitute any of the following: (i) a default or an event that,
with notice or lapse of time or both, would be a default, breach, or violation
of the articles of incorporation or bylaws of Company or any lease, license,
promissory note, conditional sales contract, commitment, indenture, mortgage,
deed of trust, or other agreement, instrument, or arrangement to which any
Shareholder or Company is a party or by which any of them or the property of any
of them is bound; or (ii) the creation or imposition of any lien, charge, or
encumbrance on any of the properties of Company.
 
8

--------------------------------------------------------------------------------


2.22  AUTHORITY AND CONSENTS
 
Selling Parties have the right, power, legal capacity, and authority to enter
into, and perform their respective obligations under, this agreement, and no
approvals or consents of any persons other than Selling Parties are necessary in
connection with it. The execution and delivery of this agreement by Company has
been duly authorized by all necessary corporate action.
 
2.23  INTEREST IN CUSTOMERS, SUPPLIERS, AND COMPETITORS
 
No Shareholder, nor any officer, director, or employee of Company nor any spouse
or child of any of them, has any direct or indirect interest in any competitor,
supplier, or customer of Company or in any person from whom or to whom Company
leases or licenses any real or personal property, or in any other person with
whom Company is doing business, except as stated in Schedule 2.
 
2.24  IDENTIFICATION AND COMPENSATION
 
A list of all officers, directors, employees, and agents of Company stating the
rates of compensation payable to them is included in Schedule 2.
 
2.25  COMPANY DOCUMENTS
 
Selling Parties have furnished to Buyer, for its examination, copies of
Company’s articles of incorporation and bylaws.
 
2.26  ACQUISITION OF SHARES FOR OWN ACCOUNT
 
The Parent Shares will be acquired for investment for Company’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and Company has no present intention of selling, granting any
participation in, or otherwise distributing the Parent Shares. Company does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Parent Shares.
 
2.27  DISCLOSURE OF INFORMATION
 
Company believes it has received all of the information it considers necessary
or appropriate for deciding whether to acquire the Parent Shares. Company has
had an opportunity to ask questions and receive answers from Buyer regarding the
terms and conditions of the issuance of the Parent Shares and the business,
properties, prospects and financial condition of Buyer. The foregoing, however,
does not limit or modify the representations and warranties of Buyer in
Article 3 of this agreement or the right of Company to rely thereon.
 
2.28  INVESTMENT EXPERIENCE
 
Selling Parties are investors in securities of companies in the development
stage and are able to fend for themselves, can bear the economic risk of the
ownership of the Parent Shares, and have such knowledge and experience in
financial or business matters that they are capable of evaluating the merits and
risks of the acquisition of the Parent Shares.
 
9

--------------------------------------------------------------------------------


2.29  ACCREDITED INVESTOR
 
Shareholder has a net worth in excess of $1,000,000.
 
2.30  RESTRICTED SECURITIES
 
Selling Parties understand that the Parent Shares will be characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired in a transaction not involving a public offering and that under
such laws and applicable regulations the Parent Shares may be resold without
registration under the Securities Act of 1933 (the “Act”) only in certain
limited circumstances. Selling Parties are familiar with SEC Rule 144, as
presently in effect, and understand the resale limitations imposed thereby and
by the Act.
 
2.31  FURTHER LIMITATIONS ON DISPOSITION
 
Without in any way limiting the representations set forth above, Selling Parties
shall not make any disposition of all or any portion of the Parent Shares unless
and until:
 
(a)  There is then in effect a Registration Statement under the Act covering
such proposed disposition and such disposition is made in accordance with such
Registration Statement; or
 
(b)  (i) Selling Parties shall have notified Buyer of the proposed disposition
and shall have furnished Buyer with a detailed statement of the circumstances
surrounding the proposed disposition, and (ii) if reasonably requested by Buyer,
Selling Parties shall have furnished Buyer with an opinion of counsel,
reasonably satisfactory to Buyer, that such disposition will not require
registration of such shares under the Act. Buyer will not require opinions of
counsel for transactions made pursuant to Rule 144 except in unusual
circumstances.
 
(c)  Notwithstanding subsections (a) and (b) above, no such registration
statement or opinion of counsel shall be necessary for a transfer by Company to
any Shareholder, if such Shareholder agrees in writing to be subject to the
terms of this agreement to the same extent as if he were acquiring the Parent
Shares directly pursuant to this agreement.
 
2.32  LEGEND
 
The Stock Certificate may bear the following legend:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”
 
10

--------------------------------------------------------------------------------


2.33  NO ADVERTISEMENT
 
The issuance of the Parent Shares has not been accomplished by the publication
of any advertisement.
 
2.34  FULL DISCLOSURE
 
None of the representations and warranties made by Shareholder or Company, or
made in any certificate or memorandum furnished or to be furnished by either of
them, or on their behalf, contains or will contain any untrue statement of a
material fact, or omits any material fact the omission of which would be
misleading.
 
ARTICLE 3

 
REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT
 
Buyer and Parent represent and warrant that:
 
3.1  ORGANIZATION, STANDING AND QUALIFICATION OF BUYER AND PARENT
 
Buyer and Parent are each corporations duly organized, validly existing, and in
good standing under the laws of the State of Delaware and have all necessary
powers to own their properties and to operate their businesses as now owned and
operated by them. Buyer is duly qualified to do intrastate business and is in
good standing in California and in each other jurisdiction in which the nature
of Buyer’s business or of its properties makes such qualification necessary.
 
3.2  SUBSIDIARY
 
Parent is the sole stockholder of Buyer.
 
3.3  SEC FILINGS; FINANCIAL STATEMENTS
 
3.3(a)  Parent has filed all forms, reports and documents required to be filed
by it with the Securities and Exchange Commission (the “SEC”) from February 13,
2007 through the date of this agreement (collectively, the “Parent SEC
Reports”). As of the respective dates they were filed (and if amended or
superseded by a filing before the date of this agreement, then on the date of
such filing), (i) the Parent SEC Reports complied in all material respects with
the requirements of the Act or the Securities Exchange Act of 1934, as the case
may be, and (ii) none of the Parent SEC Reports contained any untrue statement
of a material fact or omitted or state a material fact required to be stated
therein or necessary to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
 
3.3(b)  Each of the consolidated financial statements (including, in each case,
any notes thereto) contained in the Parent SEC Reports was prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods indicated (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10-Q or
8-K promulgated by the SEC) and each presented fairly, in all material respects,
the consolidated financial position of Parent and its consolidated subsidiaries
as at the respective dates thereof and for the respective periods indicated
therein, except as otherwise noted therein (subject, in the case of unaudited
statements, to normal and recurring year-end adjustments which were not and are
not expected, individually or in the aggregate, to have a material adverse
effect).
 
11

--------------------------------------------------------------------------------


3.3(c)  Since the date of the most recent filing with the SEC by Parent, there
has not occurred any event that (singly or together with other such events)
would reasonably be expected to have a material adverse effect on Buyer or
Parent.
 
3.4  TAX RETURNS AND AUDITS
 
Within the times and in the manner prescribed by law, Buyer and Parent each have
filed all federal, state, and local tax returns required by law and have paid
all taxes, assessments, and penalties due and payable, including without
limitation all sales taxes. There are no present disputes as to taxes of any
nature payable by Buyer or Parent.
 
3.5  COMPLIANCE WITH LAWS
 
Buyer and Parent each have complied with and are not in violation of applicable
federal, state, or local statutes, laws, and regulations (including, without
limitation, any applicable employment, immigration, building, zoning, or other
law, ordinance, or regulation) affecting or relating to their properties,
employees, or the operation of its business.
 
3.6  LITIGATION
 
There is no material suit, action, arbitration, or legal, administrative, or
other proceeding, or governmental investigation, pending or threatened, to the
best knowledge of Buyer or Parent, against or affecting Buyer or Parent or
either of their businesses, assets, or financial condition. Neither Buyer nor
Parent is in default with respect to any order, writ, injunction, or decree of
any federal, state, local, or foreign court, department, agency, or
instrumentality. Buyer is not presently engaged in any legal action to recover
monies due to it or damages sustained by it.
 
3.7  AGREEMENT WILL NOT CAUSE BREACH OR VIOLATION
 
The consummation of the transactions contemplated by this agreement will not
result in or constitute any of the following: (i) a default or an event that,
with notice or lapse of time or both, would be a default, breach, or violation
of the articles of in Company or bylaws of Buyer or Parent or any lease,
license, promissory note, conditional sales contract, commitment, indenture,
mortgage, deed of trust, or other agreement, instrument, or arrangement to which
Buyer or Parent is a party or by either of them or their property is bound; or
(ii) the creation or imposition of any lien, charge, or encumbrance on any of
the properties of Buyer or Parent.
 
3.8  AUTHORITY AND CONSENTS
 
Buyer and Parent each have the right, power, legal capacity, and authority to
enter into, and perform their obligations under, this agreement, and no
approvals or consents of any persons are necessary in connection with it. The
execution and delivery of this agreement by Buyer and Parent and the performance
by them of their respective obligations under this agreement have been duly
authorized by all necessary corporate action of Buyer and Parent.
 
12

--------------------------------------------------------------------------------


3.9  FULL DISCLOSURE
 
None of the representations and warranties made by Buyer and/or Parent, or made
in any certificate or memorandum furnished or to be furnished by Buyer or
Parent, or on its behalf, contains or will contain any untrue statement of a
material fact, or omits any material fact the omission of which would be
misleading.
 
ARTICLE 4

 
SELLING PARTIES' OBLIGATIONS BEFORE CLOSING
 
Selling Parties covenant that from the date of this agreement until the Closing
they are bound by the obligations stated in this Article 4.
 
4.1  BUYER'S ACCESS TO PREMISES AND INFORMATION
 
Buyer and its counsel, accountants, and other representatives shall have full
access during normal business hours to all properties, books, accounts, records,
contracts, and documents of or relating to Company. Company shall furnish or
cause to be furnished to Buyer and its representatives all data and information
concerning Company's business, finances, and properties that may reasonably be
requested.
 
4.2  CONDUCT OF BUSINESS IN NORMAL COURSE
 
Company will carry on its business and activities diligently and in
substantially the same manner as they previously have been carried out, and
shall not make or institute any unusual or novel methods of production,
purchase, sale, lease, management, accounting, or operation that will vary
materially from those methods used by Company as of the date of this agreement.
 
4.3  PRESERVATION OF BUSINESS AND RELATIONSHIPS
 
Company will use its best efforts to preserve its business organization intact,
to keep available its present officers and employees, and to preserve its
present relationships with suppliers, customers, and others having business
relationships with it. In so doing, Company will make no commitments on Buyer's
behalf.
 
4.4  MAINTENANCE OF INSURANCE
 
Company will continue to carry its existing insurance, subject to variations in
amounts required by the ordinary operations of its business.
 
4.5  EMPLOYEES AND COMPENSATION.
 
Company will not do or agree to do any of the following acts: (i) grant any
increase in salaries payable or to become payable by either of them, to any
officer, employee, sales agent, or representative; (ii) increase benefits
payable to any officer, employee, sales agent, or representative under any bonus
or pension plan or other contract or commitment; or (iii) enter into or modify
any collective bargaining agreement to which it is a party or by which it may be
bound.
 
13

--------------------------------------------------------------------------------


4.6  NEW TRANSACTIONS
 
Company will not, without Buyer's written consent, enter into any contract,
commitment, or transaction not in the usual and ordinary course of its business.
 
4.7  EXISTING AGREEMENTS
 
Company will not modify, amend, cancel or terminate any of its existing
contracts or agreements, or agree to do any of these acts.
 
4.8  CONSENTS OF OTHERS
 
As soon as reasonably practical after the execution and delivery of this
agreement, and in any event on or before the Closing Date, Selling Parties will
obtain and furnish executed copies of the written consents of the persons
described in Schedule 4.8. Buyer will exercise its best efforts, and execute and
deliver any documents and instruments that may be reasonably required, to assist
Selling Parties in obtaining such consents. Buyer shall not be obligated under
this paragraph to execute any guaranty, assumption of liability, or other
document or instrument requiring it to assume obligations not contemplated by
this agreement.
 
4.9  DOCUMENTATION OF PROCEDURES AND TRADE SECRETS
 
At the written request of Buyer, Company will document and describe any of its
trade secrets, processes, or business procedures specified by Buyer, in form and
content satisfactory to Buyer.
 
4.10  REPRESENTATIONS AND WARRANTIES TRUE AT CLOSING
 
All representations and warranties of Selling Parties set forth in this
agreement and in any written statements delivered to Buyer by Selling Parties
under this agreement will also be true and correct as of the Closing Date as if
made on that date.
 
4.11  NOTIFICATION
 
Between the date of this agreement and the Closing, Selling Parties shall
promptly notify Buyer in writing if any of them becomes aware of (a) any fact or
condition that causes or constitutes a breach of any of Selling Parties’
representations and warranties made as of the date of this agreement or (b) the
occurrence after the date of this agreement of any fact or condition that would
or be reasonably likely to (except as expressly contemplated by this agreement)
cause or constitute a breach of any such representation or warranty had that
representation or warranty been made as of the time of the occurrence of, or
such Selling Party’s discovery of, such fact or condition. Should any such fact
or condition require any change to the Disclosure Schedule, Selling Parties
shall promptly deliver to Buyer a supplement to the Disclosure Schedule,
specifying such change. Such delivery shall not affect any rights of Buyer under
this agreement. During the same period, Selling Parties also shall promptly
notify Buyer of the occurrence of any breach of any covenant of Selling Parties
in this Article 4 or of the occurrence of any event that may make the
satisfaction of the conditions in Article 6 impossible or unlikely.
 
14

--------------------------------------------------------------------------------


4.12  NO NEGOTIATION
 
Until such time as this agreement shall be terminated, no Selling Party shall
directly or indirectly solicit, initiate, encourage or entertain any inquiries
or proposals from, discuss or negotiate with, provide any nonpublic information
to or consider the merits of any inquiries or proposals from any person (other
than Buyer) relating to any business combination transaction involving Company,
including the sale by Shareholder of Company’s stock, the merger or
consolidation of Company or the sale of Company’s business or any of the
Acquired Assets (other than in the ordinary course of business). Selling Parties
shall notify Buyer of any such inquiry or proposal within twenty-four (24) hours
of receipt or awareness of the same by either Selling Party.
 
ARTICLE 5

 
BUYER'S OBLIGATIONS BEFORE CLOSING
 
5.1  SECURING CONSENTS OF THIRD PARTIES
 
Buyer will use its best efforts to assist Company in obtaining the consent of
all necessary persons and agencies to the assignment and transfer to Buyer of
any and all properties, assets, and agreements, to be assigned and transferred
under this agreement.
 
ARTICLE 6

 
CONDITIONS PRECEDENT TO BUYER'S PERFORMANCE
 
The obligations of Buyer to purchase the Acquired Assets under this agreement
are subject to the satisfaction, at or before the Closing, of all the conditions
set out below in this article. Buyer may waive any or all of these conditions in
whole or in part without prior notice; provided, however, that no such waiver of
a condition shall constitute a waiver by Buyer of any of its other rights or
remedies, at law or in equity, if any Shareholder or Company shall be in default
of any of their representations, warranties, or covenants under this agreement.
 
6.1  ACCURACY OF SELLING PARTIES' REPRESENTATIONS AND WARRANTIES
 
Except as otherwise permitted by this agreement, all representations and
warranties by the Selling Parties, or any of them, in this agreement or in any
written statement that shall be delivered to Buyer by any of them under this
agreement shall be true (in all material respects), on and as of the Closing
Date as though made at that time.
 
6.2  PERFORMANCE BY SELLING PARTIES
 
Selling Parties shall have performed, satisfied, and complied with all
covenants, agreements, and conditions required by this agreement to be performed
or complied with by them, or any of them, on or before the Closing Date.
 
15

--------------------------------------------------------------------------------


6.3  NO MATERIAL ADVERSE CHANGE
 
There shall not have been any Material (as defined below) adverse change in the
financial condition or the results of operations of Company and Company shall
not have sustained any Material loss or damage to its assets, whether or not
insured, that materially affects its ability to conduct a material part of its
business, during the period ending on the Closing Date and beginning December
31, 2007. For purposes of this Section, “Material” means more than $75,000.
 
6.4  CERTIFICATION BY COMPANY
 
Buyer shall have received a certificate, dated the Closing Date, signed and
verified by Company's president or vice president and treasurer or assistant
treasurer, certifying, in such detail as Buyer and its counsel may reasonably
request, that the conditions specified in Sections 6.1,  6.2, and  6.3 of this
agreement have been satisfied (the “Closing Certificate”).
 
6.5  ABSENCE OF LITIGATION
 
No action, suit, or proceeding before any court or any governmental body or
authority, pertaining to the transaction contemplated by this agreement or to
its consummation, shall have been instituted or threatened on or before the
Closing Date.
 
6.6  CORPORATE APPROVAL
 
The execution and delivery of this agreement by Company and the performance of
its covenants and obligations under it, shall have been duly authorized by all
necessary corporate action, and Buyer shall have received copies of all
resolutions pertaining to that authorization, certified respectively by the
secretary of Company.
 
6.7  CONSENTS
 
All necessary agreements and consents to the consummation of the transactions
contemplated by this agreement, or otherwise pertaining to the matters covered
by it, shall have been obtained by Selling Parties and delivered to Buyer.
 
6.8  CONSULTING AGREEMENT
 
A Consulting Agreement, dated the Closing Date, shall have been executed and
delivered by Larry J. Hamlin to Buyer in the form set forth in Schedule 6.8
attached to this agreement (the “Consulting Agreement”).
 
6.9  APPROVAL OF DOCUMENTATION
 
The form and substance of all certificates, instruments, and other documents
delivered to Buyer under this agreement shall be satisfactory in all reasonable
respects to Buyer and its counsel.
 
16

--------------------------------------------------------------------------------


6.10  ASSIGNMENTS OF REAL PROPERTY LEASES AND CONSENTS TO ASSIGNMENT
 
Selling Parties shall have delivered or caused to be delivered an Assignment of
Lease and Landlord’s Consent to Assignment (including without limitation
landlords’ consent to the assignment of all rights held by Company), each in
form and substance reasonably satisfactory to Buyer, with respect to each of the
locations listed in Section 2.8 of Schedule 2 to this agreement.
 
6.11  ASSIGNMENT OF EQUIPMENT LEASES AND CONSENTS TO ASSIGNMENT
 
Selling Parties shall have delivered or caused to be delivered an Assignment of
Lease and Lessor’s Consent to Assignment, each in form and substance reasonably
satisfactory to Buyer, with respect to the personal property leases listed in
Section 2.12 of Schedule 2 to this agreement.
 
6.12  AMENDMENT OF REAL PROPERTY LEASES
 
Selling Parties shall have delivered or caused to be delivered an Amendment of
Lease, each in form and substance reasonably satisfactory to Buyer, with respect
to each of the locations listed in Section 2.8 of Schedule 2 to this agreement.
 
ARTICLE 7

 
CONDITIONS PRECEDENT TO SELLING PARTIES’ PERFORMANCE
 
The obligations of Company to sell and transfer the Acquired Assets under this
agreement are subject to the satisfaction, at or before the Closing, of all the
following conditions. Company may waive any or all of these conditions in whole
or in part without prior notice; provided, however, that no such waiver of a
condition shall constitute a waiver by Company of any of its other rights or
remedies, at law or in equity, if Buyer should be in default of any of its
representations, warranties, or covenants under this agreement.
 
7.1  ACCURACY OF BUYER'S REPRESENTATIONS AND WARRANTIES
 
All representations and warranties by Buyer contained in this agreement or in
any written statement delivered by Buyer under this agreement shall be true on
and as of the Closing as though such representations and warranties were made on
and as of that date.
 
7.2  BUYER'S PERFORMANCE
 
Buyer shall have performed and complied with all covenants and agreements, and
satisfied all conditions that it is required by this agreement to perform,
comply with, or satisfy, before or at the Closing.
 
17

--------------------------------------------------------------------------------


7.3  BUYER'S CORPORATE APPROVAL
 
The execution and delivery of this agreement and all corporate action necessary
or proper to fulfill the obligations of Buyer to be performed under this
agreement on or before the Closing Date shall have been duly authorized by
Buyer's board of directors.
 
7.4  ABSENCE OF LITIGATION
 
No action, suit, or proceeding before any court or any governmental body or
authority, pertaining to the transaction contemplated by this agreement or to
its consummation, shall have been instituted or threatened on or before the
Closing Date.
 
ARTICLE 8

 
SELLING PARTIES’ OBLIGATIONS AFTER CLOSING
 
8.1  INDEMNIFICATION
 
8.1(a)  Selling Parties shall, jointly and severally, indemnify, defend, and
hold Buyer harmless against and in respect of any and all claims (including
without limitation third party claims), demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries, and deficiencies, including
without limitation, interest, penalties, and reasonable attorneys’ fees
(collectively, “Damages”), incurred or suffered by Buyer that arise from, result
from, or relate to any (i) breach of, or failure by Selling Parties to perform,
any of their representations, warranties, covenants, or agreements in this
agreement or in any schedule, certificate, exhibit, or other instrument
furnished or to be furnished by Selling Parties under this agreement or (ii) any
contract, debt, liability, or obligation of Company (other than performance of
obligations under the Assumed Contracts accruing after the Closing Date),
including without limitation any liability for sales taxes, interest or
penalties on sales taxes.
 
8.1(b)  Buyer and Parent shall, jointly and severally, indemnify, defend, and
hold Selling Parties harmless against and in respect of any and all Damages (as
defined in Section 8.1(a)) incurred or suffered by either Selling Party that
arise from, result from, or relate to any (i) breach of, or failure by Buyer or
Parent to perform, any of their representations, warranties, covenants, or
agreements in this agreement or in any schedule, certificate, exhibit, or other
agreement, instrument or document furnished or to be furnished by Buyer or
Parent under or pursuant to this agreement, or (ii) any matter in any way
related to or arising out of the ownership and/or use of the Acquired Assets or
satisfaction and performance of the Assumed Contracts after the Closing Date.
 
8.1(c)  A party that desires to assert a claim for indemnity (an “Indemnified
Party”) shall notify each party from whom it seeks indemnification (an
“Indemnifying Party”) of the existence of any claim, demand, or other matter to
which the Indemnifying Party’s indemnification obligations would apply, and
shall give the Indemnifying Party a reasonable opportunity to defend the same at
their own expense and with counsel of their own selection; provided that the
Indemnified Party shall at all times also have the right to fully participate in
the defense at its own expense. If an Indemnifying Party shall, within a
reasonable time after this notice, fail to defend, the Indemnified Party shall
have the right, but not the obligation, to undertake the defense of, and to
compromise or settle (exercising reasonable business judgment), the claim or
other matter on behalf, for the account, and at the risk, of the Indemnifying
Party. If the claim is one that cannot by its nature be defended solely by the
Indemnifying Party (including, without limitation, any federal or state tax
proceeding), then the Indemnified Party shall make available and cause to be
made available all information and assistance that the Indemnifying Party may
reasonably request.
 
18

--------------------------------------------------------------------------------


8.1(d)  Notwithstanding any other provision of this agreement, no claim may be
made after the date of this agreement by any party against any other party based
on any claimed breach of any representation or warranty, covenant or agreement
contained in this Agreement (or in any of the agreements to be executed and
delivered by any party hereto), except to the extent and in the manner provided
in this Section 8.1. In addition, no claim may be made by any party against any
other party based on any alleged breach or inaccuracy of a representation or
warranty of the other party unless such claim is asserted within the survival
period applicable to such representation and warranty as set forth in
Section 8.3, and in the manner provided in this Section 8.1.
 
8.1(e)  The amount of an Indemnifying Party’s liability under this Agreement
shall be net of any insurance proceeds actually received by such Indemnified
Party in connection with the Loss (it being understood that there shall be no
obligation on the part of the Indemnified Party to seek insurance recovery).
 
8.2  INDEMNIFICATION AS EXCLUSIVE REMEDY.
 
Subject to the limitations set forth in this Article VIII, the Parties
acknowledge and agree that, from and after the Closing Date, the indemnification
provided in this Article VIII shall be the exclusive remedy of the Parties and
the other Indemnified Parties with respect to any Losses under or relating to
this Agreement.
 
8.3  SURVIVAL OF REPRESENTATIONS AND OBLIGATIONS
 
All representations, warranties, covenants, and agreements of the parties
contained in this agreement, or in any instrument, certificate, opinion, or
other writing provided for in it, shall survive the Closing as follows: (a) the
representations and warranties in Sections 2.21 (Authority and Consents) and 3.8
(Authority and Consents) shall survive indefinitely; (b) the representations and
warranties in Sections 2.7 (Tax Returns and Audits), 2.9 (Hazardous
Materials), 2.10 (Environmental), 3.1 (Organization, etc.), 3.3 (SEC Filings;
Financial Statements), and 3.4 (Tax Returns and Audits) shall survive the
Closing until the expiration of the applicable statute of limitations; (c) all
other representations and warranties shall survive until twenty-four (24) months
after the Closing Date; (d) the obligations in Section 8.4 (Non-Competition)
shall survive the Closing for the period specified in Section 8.3; and (e) the
obligations in Sections 8.5 (Confidential Information) and 8.6 (Company Not To
Use Names) and all other covenants and agreements of the parties shall survive
indefinitely.
 
8.4  NON-COMPETITION
 
During the twenty-four (24) month period immediately after the Closing Date (a)
no Selling Party shall directly or indirectly engage in, or have any interest in
any person, firm, corporation, or business (as an employee, partner,
shareholder, officer, director, agent, security holder, or creditor) that
engages in any Competing Business (as defined below), and (b) Larry J. Hamlin
shall not devote more than fifty percent (50%) of his productive time to
providing consulting services to any one or more related businesses engaged in a
Competing Business other than Buyer. A “Competing Business” means (a) a café
within a two (2) block radius of a location of a business owned by Buyer as of
the date of this Agreement or a business purchased under this Agreement, or (b)
a catering or food delivery business in King County, Washington.
 
19

--------------------------------------------------------------------------------


8.5  CONFIDENTIAL INFORMATION
 
Selling Parties shall not divulge, communicate, use to the detriment of Buyer or
for the benefit of any other person or persons, or misuse in any way, any
confidential information or trade secret of Company, including without
limitation personnel information, secret processes, know-how, customer lists,
recipes, formulas, or other technical data. Any information or data Selling
Parties have acquired on any of these matters or items was received in
confidence and as fiduciaries of Company.
 
8.6  COMPANY NOT TO USE NAMES
 
Immediately after the Closing, Selling Parties shall not use or employ in any
manner directly or indirectly the names “Mel’s Market,” “Mel’s Delivery,”
“Joelle’s,” “Soups du Jour” or “Simon’s” or any other name containing the same
or similar terms alone or in combination with any other words. Promptly
following the Closing, Selling Parties shall terminate any fictitious business
name statement that Company has filed for the use of the fictitious business
names “Mel’s Market,” “Mel’s Delivery,” “Joelle’s,” “Soups du Jour” and
“Simon’s.”


8.7  PAYMENT OF RETAINED LIABILITIES
 
Company shall pay, or make adequate provision for the payment, in full all of
the debts, liabilities and obligations of Company other than those expressly
assumed by Buyer pursuant to this Agreement (the “Retained Liabilities”). If any
Retained Liabilities are not so paid or provided for and Buyer determines that
failure to make any payments will impair Buyer’s use or enjoyment of the
Acquired Assets or conduct of the business previously conducted by Company with
the Acquired Assets, Buyer may, at any time after the Closing Date, elect to
make all such payments directly (but shall have no obligation to do so) and set
off and deduct the full amount of all such payments from the first maturing
installments pursuant to Section 1.2(b).
 
8.8  RETENTION OF AND ACCESS TO RECORDS
 
After the Closing Date, Buyer shall retain for a period consistent with Buyer’s
record-retention policies and practices those books and records of Company
delivered to Buyer. Buyer also shall provide Selling Parties and their
representatives reasonable access thereto, during normal business hours and on
at least three days’ prior written notice, to enable them to prepare financial
statements or tax returns or deal with tax audits. After the Closing Date,
Selling Parties shall (a) retain all of Company’s books and records (other than
those delivered to Buyer) until Buyer and its accountants have prepared audited
financial statements reflecting the assets, liabilities and results of
operations of Company for the period from January 1, 2004 until the Closing Date
and (b) provide Buyer and its representatives reasonable access to all books and
records that are Excluded Assets, during normal business hours and on at least
three days’ prior written notice, for any reasonable business purpose, including
without limitation the preparation of the audited financial statements described
above.
 
20

--------------------------------------------------------------------------------


ARTICLE 9
 
THE CLOSING
 
9.1  TIME AND PLACE
 
The transfer of the Acquired Assets by Company to Buyer (the “Closing”) shall
occur on May 14, 2008 at the offices of Buyer, 3317 3rd Avenue S, Suite A,
Seattle, WA 98134 unless the parties otherwise agree in writing. That date, or
if the Closing is advanced or postponed under this paragraph, then the date to
which it is advanced or postponed, is called (the “Closing Date”).
 
9.2  SELLING PARTIES' OBLIGATIONS AT CLOSING
 
At the Closing, Selling Parties shall deliver or cause to be delivered to Buyer:
 
9.2(a)  A Bill of Sale with respect to the Acquired Assets.
 
9.2(b)  An Assignment and Assumption of Lease and Landlord’s Consent to
Assignment signed by Company and Landlord with respect to each of the locations
listed in Section 2.8 of Schedule 2 to this agreement.
 
9.2(c)  An Assignment and Assumption of Lease and Lessor’s Consent to Assignment
signed by Company and Lessor with respect to each of the personal property
leases listed in Section 2.12 of Schedule 2 to this agreement.
 
9.2(d)  An Amendment to Lease signed by Company and Landlord with respect to
each of the locations listed in Section 2.8 of Schedule 2 to this agreement.
 
9.2(e)  Instruments of assignment and transfer of all other Acquired Assets (if
any).
 
9.2(f)  The Consulting Agreement signed by Larry J. Hamlin.
 
9.2(g)  The Closing Certificate.
 
9.2(h)  The Security Agreement signed by Company.
 
Simultaneously with the consummation of the transfer, Company, through its
officers, agents, and employees, will put Buyer into full possession and
enjoyment of all properties and assets to be conveyed and transferred by this
agreement.
 
Selling Parties, at any time before or after the Closing Date, shall execute,
acknowledge, and deliver any further deeds, assignments, conveyances, and other
assurances, documents, and instruments of transfer reasonably requested by
Buyer, and will take any other action consistent with the terms of this
agreement that may reasonably be requested by Buyer for the purpose of
assigning, transferring, granting, conveying, and confirming to Buyer, or
reducing to possession, any or all property to be conveyed and transferred by
this agreement. If requested by Buyer, Company shall prosecute or otherwise
enforce in its own name for the benefit of Buyer any claims, rights, or benefits
that are transferred to Buyer by this agreement and that require prosecution or
enforcement in Company's name. Any prosecution or enforcement of claims, rights,
or benefits under this paragraph shall be solely at Buyer's expense, unless the
prosecution or enforcement is made necessary by a breach of this agreement by
the Selling Parties, or any of them.
 
21

--------------------------------------------------------------------------------


9.3  BUYER'S OBLIGATIONS AT CLOSING
 
At the Closing, Buyer shall deliver the following instruments and documents:
 
9.3(a)  A Bank cashier’s check, or wire transfer, in the amount of $250,000 plus
the Inventory Cost less the Gift Certificate Amount.
 
9.3(b)  An Assignment and Assumption of Lease and Landlord’s Consent to
Assignment signed by Buyer with respect to each of the locations listed in
Section 2.8 of Schedule 2 to this agreement.
 
9.3(c)  An Assignment and Assumption of Lease and Lessor’s Consent to Assignment
signed by Buyer with respect to each of the personal property leases listed in
Section 2.12 of Schedule 2 to this agreement.
 
9.3(d)  An Amendment to Lease signed by Buyer with respect to each of the
locations listed in Section 2.8 of Schedule 2 to this agreement.
 
9.3(e)  The Consulting Agreement executed by Buyer.
 
9.3(f)  A check representing the security deposit and prorated rent, if any, for
each of the locations listed in Section 2.8 of Schedule 2 to this agreement.
 
9.3(g)  The Security Agreement signed by Buyer.
 
The Stock Certificate shall be delivered within ten (10) days after the Closing.
 
ARTICLE 10

 
TERMINATION
 
10.1  TERMINATION EVENTS
 
By notice given prior to or at the Closing, subject to Section 10.2, this
agreement may be terminated as follows:
 
10.1(a)  by Buyer if a material breach of any provision of this agreement has
been committed by Company or Shareholder and such breach has not been waived by
Buyer;
 
10.1(b)  by Selling Parties if a material breach of any provision of this
agreement has been committed by Buyer and such breach has not been waived by
Selling Parties;
 
10.1(c)  by Buyer if any condition in Article 6 has not been satisfied as of the
Closing Date or if satisfaction of such a condition by such date is or becomes
impossible (other than through the failure of Buyer to comply with its
obligations under this agreement), and Buyer has not waived such condition on or
before such date;
 
22

--------------------------------------------------------------------------------


10.1(d)  by Selling Parties if any condition in Article 7 has not been satisfied
as of the Closing Date or if satisfaction of such a condition by such date is or
becomes impossible (other than through the failure of Company or the Shareholder
to comply with their obligations under this agreement), and Selling Parties have
not waived such condition on or before such date;
 
10.1(e)  by mutual written consent of Buyer and Selling Parties;
 
10.1(f)  by Buyer if the Closing has not occurred on or before the Closing Date,
unless Buyer is in material breach of this agreement; or
 
10.1(g)  by Selling Parties if the Closing has not occurred on or before the
Closing Date, unless Company or Shareholder are in material breach of this
agreement.
 
10.2  EFFECT OF TERMINATION
 
Each party's right of termination under Section 10.1 is in addition to any other
rights it may have under this agreement or otherwise, and the exercise of such
right of termination will not be an election of remedies. If this agreement is
terminated pursuant to Section 10.1, all obligations of the parties under this
agreement will terminate, except that the obligations of the parties in this
Section 10.2 and Article 11 will survive, provided, however, that, if this
agreement is terminated because of a breach of this agreement by the
nonterminating party or because one or more of the conditions to the terminating
party's obligations under this agreement is not satisfied as a result of the
party's failure to comply with its obligations under this agreement, the
terminating party's right to pursue all legal remedies will survive such
termination unimpaired.
 
ARTICLE 11

 
MISCELLANEOUS
 
11.1  PUBLICITY
 
All notices to third parties and all other publicity concerning the transactions
contemplated by this agreement shall be jointly planned and coordinated by and
between Buyer and Selling Parties. None of the parties shall act unilaterally in
this regard without the prior written approval of the others; provided that this
approval shall not be unreasonably withheld, and Buyer may act unilaterally to
the extent necessary to comply with the applicable securities laws.
 
11.2  FINDER’S OR BROKER’S FEES
 
Each of the parties represents and warrants that it has dealt with no broker or
finder in connection with any of the transactions contemplated by this
agreement, and, insofar as it knows, no broker or other person is entitled to
any commission or finder’s fee in connection with any of these transactions.
 
23

--------------------------------------------------------------------------------


11.3  EXPENSES
 
Each of the parties shall pay all costs and expenses incurred or to be incurred
by it in negotiating and preparing this agreement and in Closing and carrying
out the transactions contemplated by this agreement.
 
11.4  INTERPRETATION AND EFFECT OF HEADINGS
 
This agreement shall be construed as if drafted jointly by all the parties. The
subject headings of the paragraphs and subparagraphs of this agreement are
included for purposes of convenience only, and shall not affect the construction
or interpretation of any of its provisions.
 
11.5  ENTIRE AGREEMENT; MODIFICATION; WAIVER
 
This agreement constitutes the entire agreement among the parties pertaining to
the subject matter contained in it and supersedes all prior and contemporaneous
agreements, representations, and understandings of the parties with respect to
such subject matter. No supplement, modification, or amendment of this agreement
shall be binding unless executed in writing by all the parties. No waiver of any
of the provisions of this agreement shall be deemed, or shall constitute, a
waiver of any other provision, whether or not similar, nor shall any waiver
constitute a continuing waiver. No waiver shall be binding unless executed in
writing by the party making the waiver.
 
11.6  COUNTERPARTS
 
This agreement may be executed in multiple counterparts, each of which
constitutes an original, and all of which, collectively, constitute only one
agreement. The signatures of all of the parties need not appear on the same
counterpart, and delivery of an executed counterpart signature page by U.S.
mail, overnight courier, facsimile, or email is as effective as executing and
delivering this agreement in the presence of the other parties to this
agreement.
 
11.7  PARTIES IN INTEREST
 
Nothing in this agreement, whether express or implied, is intended to confer any
rights or remedies under or by any reason of this agreement on any persons other
than the parties to it and their respective successors and assigns, nor is
anything in this agreement intended to relieve or discharge the obligation or
liability of any third persons to any party to this agreement, nor shall any
provision give any third persons any right of subrogation or action over against
any party to this agreement.
 
11.8  ASSIGNMENT
 
This agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors, and
assigns, but shall not be assignable by any party without the prior written
consent of the other parties.
 
11.9  ARBITRATION
 
Any dispute, claim or controversy arising out of or relating to this agreement
or the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this agreement to
arbitrate, shall be determined by arbitration in Seattle, Washington. The
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures. Judgment on the arbitration award may be
entered in any court having jurisdiction. This clause shall not preclude the
parties from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction.
 
24

--------------------------------------------------------------------------------


11.10  RECOVERY OF LITIGATION COSTS
 
If any legal action, arbitration or other proceeding is brought for the
enforcement of this agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.
 
11.11  NOTICES
 
All notices, requests, demands, and other communications under this agreement
shall be in writing and shall be deemed to have been duly given on the date of
service or mailing if served personally on the party to whom notice is to be
given, or if mailed to the party to whom notice is to be given, by first class
mail, registered or certified, postage prepaid, and properly addressed as
follows:
 
To Selling Parties at:
 
Mr. Larry J. Hamlin
The Hamlin Group
1001 4th Avenue, Suite 50
Seattle, WA 98154
   
With a copy to:
 
W. John Sinsheimer, Esq.
1001 4th Avenue, Suite 2120
Seattle, WA 98154
   
To Buyer and Parent at:
 
Mr. Jason Brown
Chief Executive Officer
Organic To Go, Inc.
3317 3rd Ave. S, Suite A
Seattle, WA 98134
   
With a copy to:
 
Edward J. Willig, Esq.
Carr, McClellan, Ingersoll, Thompson & Horn, Professional Law Corporation
216 Park Road
Burlingame, CA 94010



Any party may change its address for purposes of this paragraph by giving the
other parties written notice of the new address in the manner set forth above.
 
25

--------------------------------------------------------------------------------


11.12  GOVERNING LAW
 
This agreement shall be construed in accordance with, and governed by, the laws
of the State of Washington.
 
11.13  SEVERABILITY
 
If any provision of this agreement is held invalid or unenforceable by any court
of final jurisdiction, it is the intent of the parties that all other provisions
of this agreement be construed to remain fully valid, enforceable, and binding
on the parties.
 
[Signature page follows.]
26

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties to this agreement have duly executed it as of
the day and year first above written.
 
ORGANIC TO GO, INC.
a Delaware corporation
 
 
FPO, INC.
a Washington corporation
doing business as “Mel’s Market,” “Mel’s Delivery,” “Joelle’s,” “Soups du Jour”
and “Simon’s”
     
By:
/s/ Jason Brown
 
By:
/s/ Larry J. Hamlin
 
Jason Brown
Chief Executive Officer
   
Larry J. Hamlin
President
         
ORGANIC TO GO FOOD CORPORATION
a Delaware corporation
             
By:
/s/ Jason Brown
 
/s/ Larry J. Hamlin
 
Jason Brown
Chief Executive Officer
 
LARRY J. HAMLIN, Individually

27

--------------------------------------------------------------------------------



CONSENT OF SPOUSE 


The undersigned spouse of Shareholder has read and hereby approves the foregoing
agreement. In consideration of Buyer’s purchase of certain business and
properties of Company as set forth in the agreement, the undersigned hereby
agrees to be irrevocably bound by the agreement and further agrees that any
community property interest shall be similarly bound by the agreement. I hereby
appoint my spouse as my attorney-in-fact with respect to any amendment or
exercise of any rights under the agreement.
 
 

 
/s/ Lea B. Hamlin
  LEA B. HAMLIN



28

--------------------------------------------------------------------------------




LIST OF EXHIBITS AND SCHEDULES
 
Schedule
Description
   
1
Assets of Company
   
1.2(b)
Security Agreement
   
1.3
Assumed Liabilities
   
2
Disclosure Schedule
   
4.8
Consents of Others
   
6.8
Consulting Agreement

 

--------------------------------------------------------------------------------


SCHEDULE 1
 
ASSETS OF FPO, INC.
 
dba “Mel’s Market,” “Mel’s Delivery,” “Joelle’s,” “Soups du Jour” and “Simon’s”
 
Acquired Assets:
 
Inventory
Furniture
Fixtures
Equipment
Real property leases
Equipment leases
Motor vehicle financing agreement
Equipment financing agreement
Leasehold improvements
Telephone numbers
Web sites including but not limited to www.melsmarket.com 
URLs including but not limited to www.melsmarket.com 
Trademarks
Trade names (including the names “Mel’s Market,” “Mel’s Delivery,” “Joelle’s,”
“Soups du Jour” and “Simon’s”)
Customer lists
Recipes
Trade secrets
Goodwill
Licenses and permits
Gift Certificates
 
Excluded Assets:
 
Cash
Accounts receivable
Company’s minute book, stock book, tax records, employment and personnel files,
and other records related to Excluded Assets
Rights to tax refunds, claims and credits
Insurance policies and rights thereunder, including any premium refunds

--------------------------------------------------------------------------------




SCHEDULE 1.2(b)


SECURITY AGREEMENT
 



--------------------------------------------------------------------------------




SCHEDULE 1.3
 
ASSUMED LIABILITIES
 

1.
Lease for 1001 4th Avenue, Suite 50, Seattle, Washington 98154

 

2.
Lease for 1001 4th Avenue, Suite 510, Seattle, Washington 98154

 

3.
Lease for 925 4th Avenue, Suite 490, Seattle, Washington 98104

 

4.
Lease No. 600-0057001-000 with US Bank

 

5.
Lease No. 600-0069374-000 with US Bank

 

6.
Lease No. 600-0144550-000 with US Bank

 

7.
Lease No. 019-7021944-000 with Leaf Financial Corporation

 

8.
Payments for Toyota Scion XB, VIN #JTLKT324864116425

 

9.
Payments for Equipment Financing Agreement No. 136168-000 with Balboa Capital

 

10.
The following gift certificates:

 


 
Number
 
Amount
 
a)  
 
 
 
b)  
 
 
 
c)  
 
 
 
d)  
 
 
 
e)  
 
 
 
f)  
 
 
 



 

--------------------------------------------------------------------------------




SCHEDULE 2.4
 
COMPANY’S DISCLOSURE SCHEDULE
 
FINANCIAL STATEMENTS
 

--------------------------------------------------------------------------------



SCHEDULE 2.6
 
COMPANY’S DISCLOSURE SCHEDULE
 
DEBTS, LIABILITIES AND OBLIGATIONS
 

1.
Lease for 1001 4th Avenue, Suite 50, Seattle, Washington 98154

 

2.
Lease for 1001 4th Avenue, Suite 510, Seattle, Washington 98154

 

3.
Lease for 925 4th Avenue, Suite 490, Seattle, Washington 98104

 

4.
Lease No. 600-0057001-000 with US Bank

 

5.
Lease No. 600-0069374-000 with US Bank

 

6.
Lease No. 600-0144550-000 with US Bank

 

7.
Lease No. 019-7021944-000 with Leaf Financial Corporation

 

8.
Payments for Toyota Scion XB, VIN #JTLKT324864116425

 

9.
Payments for Equipment Financing Agreement No. 136168-000 with Balboa Capital

 

10.
The following gift certificates:

 

 
Number
 
Amount
 
a)  
 
 
 
b)  
 
 
 
c)  
 
 
 
d)  
 
 
 
e)  
 
 
 
f)  
 
 
 




--------------------------------------------------------------------------------




SCHEDULE 2.8
 
COMPANY’S DISCLOSURE SCHEDULE
 
REAL PROPERTY
 
1.  1001 4th Avenue, Suite 50, Seattle, Washington 98154 
 
2.  1001 4th Avenue, Suite 510, Seattle, Washington 98154
 
3.  925 4th Avenue, Suite 490, Seattle, Washington 98104

 

--------------------------------------------------------------------------------


SCHEDULE 2.10


COMPANY’S DISCLOSURE SCHEDULE


ENVIRONMENTAL DISCLOSURES



--------------------------------------------------------------------------------



SCHEDULE 2.11


COMPANY’S DISCLOSURE SCHEDULE


INVENTORY


None.

--------------------------------------------------------------------------------



SCHEDULE 2.12


COMPANY’S DISCLOSURE SCHEDULE


OTHER TANGIBLE PERSONAL PROPERTY


1.  Lease No. 600-0057001-000 with US Bank
 
2.  Lease No. 600-0069374-000 with US Bank
 
3.  Lease No. 600-0144550-000 with US Bank
 
4.  Lease No. 019-7021944-000 with Leaf Financial Corporation

--------------------------------------------------------------------------------




SCHEDULE 2.13
 
COMPANY’S DISCLOSURE SCHEDULE
 
INTELLECTUAL PROPERTY
 
The tradenames “Mel’s Market,” “Mel’s Delivery,” “Joelle’s,” “Soups du Jour” and
“Simon’s”


 

--------------------------------------------------------------------------------



SCHEDULE 2.15
 
COMPANY’S DISCLOSURE SCHEDULE
 
CUSTOMERS AND SALES
 



--------------------------------------------------------------------------------



SCHEDULE 2.16
 
COMPANY’S DISCLOSURE SCHEDULE
 
EMPLOYMENT AGREEMENTS
 



--------------------------------------------------------------------------------



SCHEDULE 2.17
 
COMPANY’S DISCLOSURE SCHEDULE
 
INSURANCE POLICIES
 

--------------------------------------------------------------------------------



SCHEDULE 2.18
 
COMPANY’S DISCLOSURE SCHEDULE
 
MATERIAL AGREEMENTS
 



--------------------------------------------------------------------------------



SCHEDULE 2.20
 
COMPANY’S DISCLOSURE SCHEDULE
 
LITIGATION
 

--------------------------------------------------------------------------------



SCHEDULE 2.23
 
COMPANY’S DISCLOSURE SCHEDULE
 
INTEREST IN CUSTOMERS, SUPPLIERS, AND COMPETITORS
 



--------------------------------------------------------------------------------



SCHEDULE 2.24
 
COMPANY’S DISCLOSURE SCHEDULE
 
IDENTIFICATION AND COMPENSATION

--------------------------------------------------------------------------------



SCHEDULE 4.8
 
CONSENTS OF OTHERS
 
1.  US Bank regarding Lease No. 600-0057001-000
 
2.  US Bank regarding Lease No. 600-0069374-000
 
3.  US Bank regarding Lease No. 600-0144550-000
 
4.  Leaf Financial Corporation regarding Lease No. 019-7021944-000
 
5.  Toyota of Seattle regarding Payments for Toyota Scion XB, VIN
#JTLKT324864116425
 
6.  Balboa Capital regarding Payments for Equipment Financing Agreement No.
136168-000

--------------------------------------------------------------------------------



SCHEDULE 6.8
 
CONSULTING AGREEMENT
 
(ATTACHED)
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



   
PAGE 
     
ARTICLE 1
PURCHASE AND SALE OF ASSETS
1
1.1
SALE AND TRANSFER OF ASSETS
1
1.2
CONSIDERATION FROM BUYER AT CLOSING
1
1.3
ASSUMPTION OF LIABILITIES
2
1.4
ALLOCATION OF PURCHASE PRICE
2
1.5
TAXES
3
ARTICLE 2
SELLING PARTIES’ REPRESENTATIONS AND WARRANTIES
3
2.1
ORGANIZATION, STANDING AND QUALIFICATION OF COMPANY
3
2.2
SHARE OWNERSHIP
3
2.3
SUBSIDIARIES
3
2.4
FINANCIAL STATEMENTS
3
2.5
ABSENCE OF SPECIFIED CHANGES
4
2.6
DEBTS, LIABILITIES AND OBLIGATIONS
5
2.7
TAX RETURNS AND AUDITS
5
2.8
REAL PROPERTY
5
2.9
HAZARDOUS MATERIALS
5
2.10
ENVIRONMENTAL
5
2.11
INVENTORY
6
2.12
OTHER TANGIBLE PERSONAL PROPERTY
6
2.13
INTELLECTUAL PROPERTY
6
2.14
TITLE TO ASSETS
7
2.15
CUSTOMERS AND SALES
7
2.16
EMPLOYMENT AGREEMENTS
7
2.17
INSURANCE POLICIES
7
2.18
OTHER CONTRACTS
8
2.19
COMPLIANCE WITH LAWS
8
2.20
LITIGATION
8
2.21
AGREEMENT WILL NOT CAUSE BREACH OR VIOLATION
8
2.22
AUTHORITY AND CONSENTS
9
2.23
INTEREST IN CUSTOMERS, SUPPLIERS, AND COMPETITORS
9

 
 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)



   
PAGE 

 
2.24
IDENTIFICATION AND COMPENSATION
9
2.25
COMPANY DOCUMENTS
9
2.26
ACQUISITION OF SHARES FOR OWN ACCOUNT
9
2.27
DISCLOSURE OF INFORMATION
9
2.28
INVESTMENT EXPERIENCE
9
2.29
ACCREDITED INVESTOR
10
2.30
RESTRICTED SECURITIES
10
2.31
FURTHER LIMITATIONS ON DISPOSITION
10
2.32
LEGEND
10
2.33
NO ADVERTISEMENT
11
2.34
FULL DISCLOSURE
11
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT
11
3.1
ORGANIZATION, STANDING AND QUALIFICATION OF BUYER AND PARENT
11
3.2
SUBSIDIARY
11
3.3
SEC FILINGS; FINANCIAL STATEMENTS
11
3.4
TAX RETURNS AND AUDITS
12
3.5
COMPLIANCE WITH LAWS
12
3.6
LITIGATION
12
3.7
AGREEMENT WILL NOT CAUSE BREACH OR VIOLATION
12
3.8
AUTHORITY AND CONSENTS
12
3.9
FULL DISCLOSURE
13
ARTICLE 4
SELLING PARTIES' OBLIGATIONS BEFORE CLOSING
13
4.1
BUYER'S ACCESS TO PREMISES AND INFORMATION
13
4.2
CONDUCT OF BUSINESS IN NORMAL COURSE
13
4.3
PRESERVATION OF BUSINESS AND RELATIONSHIPS
13
4.4
MAINTENANCE OF INSURANCE
13
4.5
EMPLOYEES AND COMPENSATION
13
4.6
NEW TRANSACTIONS
14
4.7
EXISTING AGREEMENTS
14

 
 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)



   
PAGE 

 
4.8
CONSENTS OF OTHERS
14
4.9
DOCUMENTATION OF PROCEDURES AND TRADE SECRETS
14
4.10
REPRESENTATIONS AND WARRANTIES TRUE AT CLOSING
14
4.11
NOTIFICATION
14
4.12
NO NEGOTIATION
15
ARTICLE 5
BUYER'S OBLIGATIONS BEFORE CLOSING
15
5.1
SECURING CONSENTS OF THIRD PARTIES
15
ARTICLE 6
CONDITIONS PRECEDENT TO BUYER'S PERFORMANCE
15
6.1
ACCURACY OF SELLING PARTIES' REPRESENTATIONS AND WARRANTIES
15
6.2
PERFORMANCE BY SELLING PARTIES
15
6.3
NO MATERIAL ADVERSE CHANGE
16
6.4
CERTIFICATION BY COMPANY
16
6.5
ABSENCE OF LITIGATION
16
6.6
CORPORATE APPROVAL
16
6.7
CONSENTS
16
6.8
CONSULTING AGREEMENT
16
6.9
APPROVAL OF DOCUMENTATION
16
6.10
ASSIGNMENTS OF REAL PROPERTY LEASES AND CONSENTS TO ASSIGNMENT
17
6.11
ASSIGNMENT OF EQUIPMENT LEASES AND CONSENTS TO ASSIGNMENT
17
6.12
AMENDMENT OF REAL PROPERTY LEASES
17
ARTICLE 7
CONDITIONS PRECEDENT TO SELLING PARTIES’ PERFORMANCE
17
7.1
ACCURACY OF BUYER'S REPRESENTATIONS AND WARRANTIES
17
7.2
BUYER'S PERFORMANCE
17
7.3
BUYER'S CORPORATE APPROVAL
18
7.4
ABSENCE OF LITIGATION
18
ARTICLE 8
SELLING PARTIES’ OBLIGATIONS AFTER CLOSING
18
8.1
INDEMNIFICATION
18
8.2
INDEMNIFICATION AS EXCLUSIVE REMEDY
19

 
iii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)



   
PAGE 

 
8.3
SURVIVAL OF REPRESENTATIONS AND OBLIGATIONS
19
8.4
NON-COMPETITION
19
8.5
CONFIDENTIAL INFORMATION
20
8.6
COMPANY NOT TO USE NAMES
20
8.7
PAYMENT OF RETAINED LIABILITIES
20
8.8
RETENTION OF AND ACCESS TO RECORDS
20
ARTICLE 9
THE CLOSING
21
9.1
TIME AND PLACE
21
9.2
SELLING PARTIES' OBLIGATIONS AT CLOSING
21
9.3
BUYER'S OBLIGATIONS AT CLOSING
22
ARTICLE 10
TERMINATION
22
10.1
TERMINATION EVENTS
22
10.2
EFFECT OF TERMINATION
23
ARTICLE 11
MISCELLANEOUS
23
11.1
PUBLICITY
23
11.2
FINDER’S OR BROKER’S FEES
23
11.3
EXPENSES
24
11.4
INTERPRETATION AND EFFECT OF HEADINGS
24
11.5
ENTIRE AGREEMENT; MODIFICATION; WAIVER
24
11.6
COUNTERPARTS
24
11.7
PARTIES IN INTEREST
24
11.8
ASSIGNMENT
24
11.9
ARBITRATION
24
11.10
RECOVERY OF LITIGATION COSTS
25
11.11
NOTICES
25
11.12
GOVERNING LAW
26
11.13
SEVERABILITY
26

 
iv

--------------------------------------------------------------------------------

